—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), entered on January 21, 1992, convicting defendant, upon his plea of guilty, of sodomy in the first degree, and sentencing *421him to a prison term of four and one-half to thirteen and one-half years, unanimously affirmed.
Defendant’s conviction is not barred on constitutional double jeopardy grounds because the antecedent proceedings under article 10 of the Family Court Act were civil in nature. Both a criminal and a civil sanction may be imposed for the same act or omission. "[T]he double jeopardy clause prohibits merely punishing twice, or attempting a second time to punish criminally, for the same offense” (Helvering v Mitchell, 303 US 391, 399; Matter of Barnes v Tofany, 27 NY2d 74, 77-78).
We have considered the defendant’s remaining argument, and find it to be without merit. Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.